On January 28, 1997, it was the judgment of the court that the defendant’s prior five (5) year suspended sentence is hereby revoked, and that the defendant Joseph Bishop Elmore is hereby sentenced to a term of five (5) years in the Montana State Prison at Deer Lodge, Montana, no part of which is suspended. The defendant shall receive credit for fifty (50) days time already served in the Sanders County Jail as of the date of this judgment. The Court recommends that all conditions of this .Court’s original judgment dated February 28,1995 be made-conditions of any parole granted to the defendant. The Court having considered Section 46-18-201(4) MCA, the Court expressly denies the defendant credit toward his sentence'for any elapsed time while the defendant was under his initial probationary sentence. The Court’s reasons for denying the defendant credit are the defendant’s repeated and serious violations of the terms and conditions of his probation, and the defendant’s commission of new criminal offenses since being placed on probation.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *73of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 11th day of September, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to.hold that the. sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the.sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. ¿Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Joseph Elmore for representing himself in this matter.'